Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
PATH TO ALLOWANCE
Examiner respectfully suggests Applicant telephone Examiner Adams (571-270-3688) prior to filing a response to the instant office action to discuss claim amendments / clarifications to place this application in a Condition for Allowance.  Possible considerations for allowance would be to incorporate part or some of the subject matter deemed allowable herein.  Furthermore, adding a limitation directed towards vertical and horizonal angles is disclosed in MCMICHAEL et al. (Pub. No: US 2018-0267152), and would not further allowance if proposed in a potential amendment.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 8, 10, 16, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over MCMICHAEL et al. (Pub. No: US 2018-0267152) in view of WU et al. (Pub. No.: US 2018-0246029).


As per Claim 1 MCMICHAEL discloses A method for sensing one or more objects using a detector with a plurality of detection units, comprising (Figs. 1-6, 10-12 overall detector with a plurality of elements [0034-0036]): 
generating, via the detector, a first set of electrical signals based on photon energy of a first light beam received by the plurality of detection units in a first configuration, wherein the first light beam is reflected back from a first plurality of points on one or more objects (Figs. 1-6, 10-12 overall detector with a plurality of elements – reflected light [0034-0036] – distance to the scene plurality of surface points – beams from emitters 402 [0072-0075] electrical circuit 800 for electric pulses and photodetector [0092] [0112-0114] [0130] [0149-0150]); 
generating, via the detector, a second set of electrical signals based on photon energy of a second light beam received by the plurality of detection units in a second configuration (Figs. 1-6, 10-13 overall detector with a plurality of elements – reflected light [0034-0036] – distance to the scene plurality of surface points – plurality of beams from emitters 402 [0072-0075] electrical circuit 800 for electric pulses and photodetector [0092] [0112-0114] [0130] – embodiment detector pair for overall detector [0137-0140] [0149-0150]), wherein the second light beam is reflected back from a second plurality of points on the one or more objects (Figs. 1-6, 10-13 [0034-0036] – plurality of beams from emitters 402 [0072-0075] electrical circuit 800 for electric pulses and photodetector [0092] [0112-0114] [0130] – embodiment detector pair for overall detector [0137-0140] [0149-0150]); 
and determining, via a data processor, distance information of the first plurality of points and the second plurality of points on the one or more objects based on the first set of electrical signals and the second set of electrical signals (Figs. 1-6, 10-13 at least processor [0076] - overall detector with a plurality of elements – surface objects point [0034-0036] – distance to the scene plurality of surface points – plurality of beams from emitters 402 [0072-0075] electrical circuit 800 for electric pulses and photodetector [0092] [0112-0114] [0130] pair for overall detectors [0137-0140] [0149-0150])
MCMICHAEL does not disclose but WU discloses wherein the first configuration and the second configuration are different (Figs. 1-4 first configuration of photodetectors have a different configuration than the second group of detectors – at least spatial layout [0049])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the first configuration and the second configuration are different taught by WU into the system of MCMICHAEL because of the benefit taught by WU to disclose distinct photodetector arrangements in a light detection system to allow for various embodiments to suit system requirements for measuring light data whereby MCMICHAEL is directed towards using photodetection for measuring light data and would benefit from the additional configurations and the allowing of such in a related system to expand upon system capabilities.

As per Claim 2 MCMICHAEL discloses The method of claim 1, wherein the detector is configured at (See said analysis for Claim 1)
MCMICHAEL does not disclose but WU discloses a first spatial location relative to received light in the first configuration, a second spatial location relative to received light in the second configuration, and wherein the first spatial location and the second spatial location are different (Figs. 1-5 [0024] [0030] first and second configurations of photodetectors have different configurations from one another – locations are different by virtue of the different spatial arrangements [0049]) (The motivation that applied in Claim 1 applies equally to Claim 2).

As per Claim 8 MCMICHAEL discloses The method of claim 1, wherein the first light beam and the second light beam are generated by one or more light sources (Figs. 1-6, 10-13 light source 126 [0053-0054] plurality of beams from emitters 402 [0072-0075]).

As per Claim 10 MCMICHAEL discloses The method of claim 8, wherein the first light beam and the second light (Figs. 1-6, 10-13 plurality of beams from emitters 402 [0072-0075])

MCMICHAEL does not disclose but WU discloses beam have different optical paths (Figs. 1-5 plurality of paths [0030]) (The motivation that applied in Claim 1 applies equally to Claim 10).

As per Claim 16 MCMICHAEL discloses A sensor system, comprising Figs. 1-6, 10-13 [Abstract] [0053-0054]):
 a detector with a plurality of detection units (See said analysis for Claim 1); and a data processor ([0076]), wherein the detector is configured to generate a first set of electrical signals based on photon energy of a first light beam received by the plurality of detection units in a first configuration (See said analysis for Claim 1), 
wherein the first light beam is reflected back from a first plurality of points on one or more objects (See said analysis for Claim 1); and generate a second set of electrical signals based on photon energy of a second light beam received by the plurality of detection units in a second configuration (See said analysis for Claim 1), wherein the second light beam is reflected back from a second plurality of points on the one or more objects (See said analysis for Claim 1),  
and wherein the data processor is configured to ([0076]): determine distance information for each of the first plurality of points and the second plurality of points on the one or more objects based on the first set of electrical signals and the second set of electrical signals (See said analysis for Claim 1).
MCMICHAEL does not disclose but WU discloses wherein the first configuration and the second configuration have a predetermined correlation (Figs. 1-4 first configuration of photodetectors have a different configuration than the second group of detectors – as the predetermined correlation [0049]) (The motivation that applied in Claim 1 applies equally to Claim 16)

As per Claim 20 MCMICHAEL discloses A non-transitory computer-readable medium with instructions stored thereon, that when executed by a processor, cause the processor to perform steps comprising (Figs. 1-6 [0075-0077]): 

generating, via a detector with a plurality of detections units, a first set of electrical signals based on photon energy of a first light beam received by the plurality of detection units in a first configuration, wherein the first light beam is reflected back from a first plurality of points on one or more objects (See said analysis for Claim 1); 
generating, via the detector, a second set of electrical signals based on photon energy of a second light beam received by the plurality of detection units in a second configuration (See said analysis for Claim 1), wherein the second light beam is reflected back from a second plurality of points on the one or more objects (See said analysis for Claim 1), and determining, via a data processor ([0076]), distance information of the first plurality of points and the second plurality of points on the one or more objects based on the first set of electrical signals and the second set of electrical signals (See said analysis for Claim 1).
MCMICHAEL does not disclose but WU discloses wherein the first configuration and the second configuration are different (See said analysis for Claim 1)

Claims 3, 9, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over MCMICHAEL et al. (Pub. No: US 2018-0267152) in view of WU et al. (Pub. No.: US 2018-0246029), as applied in Claims 1-2, 8, 10, 16, 20, and further in view of SMITS (US Pub. No.: 2021-0231803)

As per Claim 3 MCMICHAEL discloses The method of claim 1, wherein 
MCMICHAEL and WU do not disclose but SMITS discloses the first set of electrical signals corresponds to a first set of pixels, and the second set of electrical signals corresponds to a second set of pixels (Figs. 1-7 and see Fig. 14 pixels 1420a those corresponding electrical pulses – pixels 1420b for those corresponding [0116-0117])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the first set of electrical signals corresponds to a first set of pixels, and the second set of electrical signals corresponds to a second set of pixels taught by SMITS into the system of MCMICHAEL and WU because of the benefit taught by SMITS to disclose photon detection system as is both MCMICHAEL and WU that allows for TOF measurement capabilities and distance considerations using different techniques to expand upon the related system capabilities of MCMICHAEL and WU.

As per Claim 9 MCMICHAEL discloses The method of claim 8, wherein the first light beam and the second light beam (Figs. 1-6, 10-13 light source 126 [0053-0054] plurality of beams from emitters 402 [0072-0075])
MCMICHAEL and WU do not disclose but SMITS discloses beam have wavelengths of about 905 nm (either or) or about 1550 nm (Figs 1-6, 14 [0116]) (The motivation that applied in Claim 3 applies equally to Claim 9).

As per Claim 15 MCMICHAEL discloses The method of claim 1, wherein the distance information of the first plurality of points and the second plurality of points on the one or more objects is measured (Figs. 1-6, 10-13 at least processor [0076] - overall detector with a plurality of elements – surface objects point [0034-0036] – distance to the scene plurality of surface points – plurality of beams from emitters 402 [0072-0075] electrical circuit 800 for electric pulses and photodetector [0092] [0112-0114] [0130] pair for overall detectors [0137-0140] [0149-0150])
MCMICHAEL and WU do not disclose but SMITS discloses based on time-of-flight (TOF) information or a time-frequency relationship (Figs 1-6, 14 TOF [0089]) (The motivation that applied in Claim 3 applies equally to Claim 15).


Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over MCMICHAEL et al. (Pub. No: US 2018-0267152) in view of WU et al. (Pub. No.: US 2018-0246029) in view of SMITS (US Pub. No.: 2021-0231803), as applied in Claims 3, 9, 15, and further in view of YANG et al. (US Pub. No.: 2016-0210727).

As per Claim 6 MCMICHAEL discloses The method of claim 3, further comprising: 
generating, via the data processor, a resultant data frame (Figs. 1-6, 10-12 – processor [0076] – generate [0072-0075] electrical circuit 800 for electric pulses and photodetector [0092] [0112-0114] – See said analysis for Claim 1)
MCMICHAEL WU SMITS do not disclose but YANG discloses frame with a higher resolution based on the first set of pixels and the second set of pixels (Figs. 1-3, 5-6 at least row set and column set of neighbor pixels [0015-0016] [0040-0042])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include frame with a higher resolution based on the first set of pixels and the second set of pixels taught by YANG into the system of MCMICHAEL WU SMITS because of the benefit taught by YANG to disclose pixel value detection and value manipulation for improving upon resultant data in reading out pixel data whereby MCMICHAEL WU SMITS benefit from the additional features that improve and expand upon the capability to measure and process pixel data as all systems could benefit from these improvements therefrom for better quality output potentials.


As per Claim 7 MCMICHAEL discloses The method of claim 3, further comprising generating, via the data processor, a resultant data frame (See said analysis for Claim 6)
MCMICHAEL WU SMITS do not disclose but YANG discloses frame based on a first data frame associated with the first set of pixels and a second data frame associated with the second set of pixels (Figs. 1-3, 5-6 at least row set and column set of neighbor pixels – value data of frame data [0015-0016] [0040-0042]) (The motivation that applied in Claim 6 applies equally to Claim 7).


Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over MCMICHAEL et al. (Pub. No: US 2018-0267152) in view of WU et al. (Pub. No.: US 2018-0246029), as applied in Claims 1-2, 8, 10, 16, 20, and further in view of OKUGAWA (US Pub. No.: 2008-0316561)

As per Claim 17 MCMICHAEL discloses The sensor system of claim 16, wherein the sensor system further comprises 

MCMICHAEL and WU do not disclose but OKUGAWA discloses a planar plate lens arranged in front of the detector (Figs. 1-5 [0063]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a planar plate lens arranged in front of the detector taught by OKUGAWA into the system of MCMICHAEL and WU because of the benefit taught by OKUGAWA to disclose component arrangements that may differ or improve from MCMICHAEL and WU and related to said systems features and outcomes which is related and would benefit from these additional related component arrangements and inclusions that would expand upon systems functionality.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over MCMICHAEL et al. (Pub. No: US 2018-0267152) in view of WU et al. (Pub. No.: US 2018-0246029) in view of SMITS (US Pub. No.: 2021-0231803) in view of YANG et al. (US Pub. No.: 2016-0210727), as applied in Claims 6-7, and further in view of NEHMADI et al (US Pub. No.: 2021-0080575)

As per Claim 21 MCMICHAEL discloses The method of claim 7, wherein the resultant data frame is generated (Figs. 1-6, 10-12 – processor [0076] – generate [0072-0075] electrical circuit 800 for electric pulses and photodetector [0092] [0112-0114] – See said analysis for Claim 1)

MCMICHAEL WU SMITS YANG do not disclose but NEHMADI discloses data using a data fusion technique (Figs. 1-2, 8 LIDAR fusion data [0032-0033] [0083]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include data using a data fusion technique taught by NEHIMADI into the system of MCMICHAEL WU SMITS YANG because of the benefit taught by NEHIMADI to disclose data manipulation for a compact outcome by fusing data whereby MCMICHAEL WU SMITS YANG has output resultant data and could improve from the ability to add a featured data manipulation and presentation technique.

Allowable Subject Matter
Claims 4-5, 13-14, 18-19, 22 is/are objected to as being dependent upon the rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 4-5, 13-14, 18-19, 22 is/are allowed.  The following is an examiner’s statement of reasons for allowance:

As per Claim 4 the prior art of record either alone or in reasonable combination fails to teach or suggest “The method of claim 3, further comprising: switching the plurality of detection units between the first configuration and the second configuration to cause a pixel shift between the first set of pixels and the second set of pixels" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

As per Claim 5 the prior art of record either alone or in reasonable combination fails to teach or suggest “The method of claim 4, wherein the pixel shift between the first set of pixels and the second set of pixels is about a fraction of a pixel size in at least one of a column direction or a row direction of the plurality of detection units" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

As per Claim 13 the prior art of record either alone or in reasonable combination fails to teach or suggest “The method of claim 1, wherein a planar plate lens is arranged in front of the detector, and the planar plate lens is configured to be at a first angle relative to incoming light in the first configuration and is configured to be at a second angle relative to incoming light in the second configuration" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

As per Claim 14 the prior art of record either alone or in reasonable combination fails to teach or suggest “The method of claim 13, wherein one of the first angle or the second angle is substantially a vertical angle" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

As per Claim 18 the prior art of record either alone or in reasonable combination fails to teach or suggest “The sensor system of claim 17, wherein the planar plate lens is configured to be at a first angle relative to incoming light in the first configuration and is configured to be at a second angle relative to incoming light in the second configuration" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.


As per Claim 19 the prior art of record either alone or in reasonable combination fails to teach or suggest “The sensor system of claim 18, wherein one of the first angle and the second angle is substantially a vertical angle" These limitations in combination with the other limitations of the independent claim are thus deemed allowable

As per Claim 22 the prior art of record either alone or in reasonable combination fails to teach or suggest “The method of claim 7, further comprising: generating, via the data processor, the resultant data frame by averaging the distance information corresponding to overlapped pixels in the first data frame and the second data frame, when a pixel size of the first data frame is greater than a pixel pitch size of the first data frame; or generating, via the data processor, the resultant data frame by merging the first data frame and the second data frame, when the pixel size of the first data frame is no greater than the pixel pitch size of the first data frame" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

As for Claims 4-5, 13, 18, 22, the closest prior art of record MCMICHAEL et al. (Pub. No: US 2018-0267152), alone or in a reasonable combination with additional prior art, does not teach the limitations of said claims. MCMICHAEL only teaches a sensor system that includes a detector with a set of detection units and generates first and second sets of respective electrical signals based on photon energy of first and second light beams such that light beams are reflected from a plurality of points on an object surface.  The prior art also teaches determining distance information for each of the first plurality of points and the second plurality of points on the one or more objects based on the first set of electrical signals and the second set of electrical signals. 

Claim 14 is objected to for being depended from allowable Claim 13, whereby Claim 14 is taught by MCMICHAEL et al. (Pub. No: US 2018-0267152).  


Claim 19 is objected to for being depended from allowable Claim 18, whereby Claim 19 is taught by MCMICHAEL et al. (Pub. No: US 2018-0267152).  


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
				Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN M ADAMS whose telephone number is ((571)270-36883688.  The examiner can normally be reached on Mon-Thurs from 7:30-5:00.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, William Vaughn can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4688.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/EILEEN M ADAMS/Primary Examiner, Art Unit 2481